Exhibit 10.43

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

RELATIONSHIP AGREEMENT

This Relationship Agreement (the “Agreement”) dated as of January 1, 2010 (the
“Effective Date”), is made by and between Upromise, Inc., a corporation having
offices at 95 Wells Avenue, Suite 160, Newton, Massachusetts, 02459
(“Upromise”), and Rewards Network Establishment Services Inc., a corporation
having offices at Two North Riverside Plaza, Suite 950, Chicago, Illinois 60606
(“RN”) and replaces in its entirety the Prior Agreement (as defined below)
effective as of the Effective Date. Upromise and RN are referred to collectively
as the “Parties” and individually as a “Party.”

RECITALS

WHEREAS, Upromise administers a service (the “Upromise Service”) solely for
Upromise Members (as defined below) that enables such Upromise Members, among
other things, to earn rebates or other cash awards (“Awards”) from Commerce
Partners (as defined below) when they make qualified purchases with such
Commerce Partners; and

WHEREAS, RN develops, markets and administers RN proprietary consumer loyalty
rewards programs as well as co-branded and private label consumer loyalty
rewards programs on behalf of RN Partners; and

WHEREAS, the Parties are currently parties to that certain Relationship
Agreement dated January 31, 2008, and that certain Payment Card Industry Data
Security Standard Compliance Agreement dated March 13, 2006 (collectively, the
“Prior Agreement”); and

WHEREAS, the Parties desire to replace the Prior Agreement in its entirety with
this Agreement effective as of the Effective Date.

AGREEMENT

NOW, THEREFORE, in consideration for the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, RN and Upromise hereby agree as follows:

1. Definitions.

As used in this Agreement, the following terms (and all conjugations thereof)
have the respective meanings set forth below. Certain other terms are defined
elsewhere in this Agreement:

1.1 “Activity Request Reports” has the meaning set forth in Section 4.3 of this
Agreement.

1.2 “Airline Only Restaurant” has the meaning set forth in Section 2.2(a)(i) of
this Agreement.

1.3 “Administrative Fee” means the fee paid by RN to Upromise for each Qualified
Purchase made by a Participating Member, which fee shall equal a percentage of
the Qualified Purchase Amount of such Qualified Purchase. The actual percentage
will vary depending on the type of Qualified Purchase that is made and whether
the Participating Member is a Standard Diner or Preferred Diner, as set forth on
Exhibit E.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

1.4 “Affiliate” means, with respect to either Party, any individual or entity
that, by virtue of a majority ownership interest, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with that Party.

1.5 “Approved Body” has the meaning set forth in Section 13.1 of this Agreement.

1.6 “Awards” has the meaning set forth in the Recitals to this Agreement.

1.7 “Base Hot Deals Purchase” means a Qualified Purchase that on the date of
such purchase (a) is listed on the RN Dining Program Web Page as a “hot deal”
(or such other name mutually agreed to by the Parties), and (b) has a Upromise
Member Incentive, Administrative Fee and Marketing Fee equal to the percentage
of the Qualified Purchase Amount of such Qualified Purchase set forth on Exhibit
E.

1.8 “Base Purchase” means a Qualified Purchase that on the date of such purchase
has a Upromise Member Incentive, Administrative Fee and Marketing Fee equal to
the percentage of the Qualified Purchase Amount of such Qualified Purchase set
forth on Exhibit E.

1.9 “Bonus Hot Deals Purchase” means a Qualified Purchase that on the date of
such purchase (a) is listed on the RN Dining Program Web Page as a “hot deal”
(or such other name mutually agreed to by the Parties), and (b) has a Upromise
Member Incentive, Administrative Fee and Marketing Fee equal to the percentage
of the Qualified Purchase Amount of such Qualified Purchase set forth on Exhibit
E.

1.10 “Bonus Minimum” has the meaning set forth in Section 2.2(b)(iii) of this
Agreement.

1.11 “Bonus Purchase” means a Qualified Purchase that on the date of such
purchase has a Upromise Member Incentive, Administrative Fee and Marketing Fee
equal to the percentage of the Qualified Purchase Amount of such Qualified
Purchase set forth on Exhibit E.

1.12 “Click Through Requirement” means a Requirement that Upromise Members
express an intent, through the Upromise Website, to dine at a Participating RN
Restaurant prior to dining there.

1.13 “Commerce Partner” means any manufacturer, retailer, restaurateur, service
company, financial institution or other business that enters into an agreement
with Upromise pursuant to which such business offers cash rebates or other cash
awards to Upromise Members through the Upromise Service.

1.14 “Confidential Information” means, except as otherwise specifically provided
in this Agreement, each Party’s (a) trade secrets under applicable law
(including, without limitation, financial information, processes, formulae,
specifications, programs, instructions, technical know-how, methods and
procedures for operation, and benchmark test results); (b) any confidential or
other proprietary information, whether of a technical, business or other nature,
that is of value to the owner of such information and is treated as confidential
(including, without limitation, information about employees, customers,
marketing strategies, services, business or technical plans and proposals, in
any form); (c) any other information identified by a Party as “Confidential
Information”; (d) any other information relating to a Party that is or should be
reasonably understood to be confidential or proprietary; and (e) the terms of
this Agreement.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

1.15 “Dining Confirmation Emails” has the meaning set forth in
Section 3.1(c)(ii) of this Agreement.

1.16 “Dining Confirmation Emails Guarantee” has the meaning set forth in
Section 8 of Exhibit A.

1.17 “Disputes” has the meaning set forth in Section 13 of this Agreement.

1.18 “Effective Date” has the meaning set forth in the preamble.

1.19 “Eligible RN Restaurant” means an RN Restaurant with locations in the
United States or Canada that is not a Prohibited Restaurant Chain, an
Inappropriate Restaurant, or an Airline Only Restaurant.

1.20 “Emergency Modification” has the meaning set forth in Section 2.2(c)(vii)
of this Agreement.

1.21 “Enhancements” has the meaning set forth in Section 2.2(c)(ii) of this
Agreement.

1.22 “Enrollment Request Report” has the meaning set forth in Section 4.2 of
this Agreement.

1.23 “Enrollment Response Report” has the meaning set forth in Section 4.2 of
this Agreement.

1.24 “GLB Requirements” has the meaning set forth in Section 6.5 of this
Agreement.

1.25 “Inappropriate Restaurant” has the meaning set forth in Section 2.2(a)(iii)
of this Agreement.

1.26 “Information Security Requirements” has the meaning set forth in
Section 6.5(b) of this Agreement.

1.27 “Initial Term” has the meaning set forth in Section 11.1 of this Agreement

1.28 “Intellectual Property Rights” means any patent, copyright, trademark,
trade secret, trade dress, mask work, moral right, right of attribution or
integrity or other intellectual or industrial property rights or proprietary
rights arising under the laws of any jurisdiction (including, without
limitation, all claims and causes of action for infringement, misappropriation
or violation thereof and all rights in any registrations and renewals).

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

1.29 “Loyalty Program” means the portion of the Upromise Service in which
Upromise Members may earn Awards from Commerce Partners when they purchase
products and/or services from such Commerce Partners.

1.30 “Marketing Fee” means the fee to be paid by RN to fund the Parties’
promotion of the Upromise Dining Program by RN as described in Section 3.4,
which fee shall equal a percentage of the Qualified Purchase Amount of each
Qualified Purchase. The actual percentage will vary depending on the type of
Qualified Purchase that is made, as set forth on Exhibit E.

1.31 “Marks” means trade names, trademarks, service marks and other proprietary
marks and copyrightable material.

1.32 “Member Adjustment” has the meaning set forth in Section 5 of this
Agreement.

1.33 “Merchant Feed File” has the meaning set forth in Section 4.17 of this
Agreement.

1.34 “Merchant Impressions Report” has the meaning set forth in Section 6.3 of
this Agreement.

1.35 “Merchant Impressions Report Guarantee” has the meaning set forth in
Section 6 of Exhibit A

1.36 “Minimums” means the Monthly Minimum and the Bonus Minimum.

1.37 “Monthly Billing Reconciliation File” has the meaning set forth in
Section 4.16 of this Agreement.

1.38 “Monthly Invoice” has the meaning set forth in Section 4.5 of this
Agreement.

1.39 “Monthly Member Adjustment File” has the meaning set forth in Section 5 of
this Agreement.

1.40 “Monthly Minimums” has the meaning set forth in Section 2.2(a)(ii) of this
Agreement.

1.41 “New Restaurant Email” has the meaning set forth in Section 3.1(b) of this
Agreement.

1.42 “Other Dining Partner” means a dining establishment (a) that offers Awards
to Upromise Members through the Upromise Restaurant Category, and (b) is not a
Participating RN Restaurant.

1.43 “Participating RN Restaurant” means an RN Restaurant at which Participating
Members may earn Upromise Member Incentives.

1.44 “Participating Member” means a Upromise Member who has successfully
registered a Payment Card in the Upromise Service and has not subsequently opted
out of receiving Member Incentives with respect to Qualified Purchases at
Participating RN Restaurants via RN or Upromise. All Participating Members will
be either a Preferred Diner or a Standard Diner.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

1.45 “Payment Card” shall mean a VISA, MasterCard, American Express or Discover
credit card, charge card or debit card for an account in good standing that has
been registered with the Upromise Service by a Participating Member and is not
separately registered with any RN Rewards Program or any RN Partners Program.

1.46 “Personal Information” has the meaning set forth in Section 6.1 of this
Agreement.

1.47 “Preferred Diner” shall mean a Upromise Member who (a) is enrolled in the
Upromise Dining Program by RN and has annually registered for Preferred Diner
status via the Upromise Site (using the initial Preferred Diner registration
date as the annual anniversary date), (b) has registered for Preferred Diner
status via the Upromise Site, but does not have a valid Payment Card registered
in the Upromise Dining Program by RN, (c) is a Upromise(R) World MasterCard(R)
credit card with Dining and Grocery Rewards cardholder, or (d) was a Upromise(R)
World MasterCard(R) credit card with Dining and Grocery Rewards cardholder at
some point during the prior twelve months.

1.48 “Preferred Diner Registration File” has the meaning set forth in
Section 4.4 of this Agreement.

1.49 “Prior Agreement” has the meaning set forth in the Recitals to this
Agreement.

1.50 “Program Manager” has the meaning set forth in Section 3.3 of this
Agreement.

1.51 “Prohibited Restaurant Chain” unless otherwise agreed to by the Parties in
writing, means those restaurant chains set forth on Exhibit F.

1.52 “Purchase Price” means the total purchase price for all food and beverages
charged to a Participating Member’s Payment Card, including taxes, tips and any
service charges.

1.53 “Qualified Purchase” means any purchase by a Participating Member at a
Participating RN Restaurant using a Payment Card that is in good standing with
the financial institution that issued the Payment Card to the extent such
purchase meets the Requirements (if any) for which a Participating Member may
receive Upromise Member Incentives.

1.54 “Qualified Purchase Amount” means the total Purchase Price of a Qualified
Purchase, reduced in accordance with any spending limit Requirement in effect.

1.55 “Qualified Restaurant” means, with respect to a given calendar month, a
Participating RN Restaurant located in the United States that offered Upromise
Member Incentives at least twelve (12) days during such calendar month.

1.56 “Quarterly Membership Reconciliation File” means the full Participating
Member file released by Upromise to RN each calendar quarter (as defined in
Section 4.15).

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

1.57 “Quarterly Preferred Diner Reconciliation File” has the meaning set forth
in Section 4.15.

1.58 “Ratings” has the meaning set forth in Section 6.2 of this Agreement.

1.59 “Registration Process” has the meaning set forth in Section 2.7 of this
Agreement.

1.60 “Renewal Term” has the meaning set forth in Section 11.1 of this Agreement.

1.61 “Requirements” means the requirements a Participating Member must satisfy
in order to make a Qualified Purchase, which requirements may include, among
other things, a restriction on availability to the first time such Participating
Member dines at a Participating RN Restaurant in a calendar month, with a
maximum, monthly, cumulative Purchase Price of at least $600 per Participating
RN Restaurant, availability on certain days of the week, or other requirements.

1.62 “Reviews” has the meaning set forth in Section 6.2 of this Agreement.

1.63 “RN Content” has the meaning set forth in Section 2.2(c)(vi) of this
Agreement.

1.64 “RN Dining Program Web Pages” means the web pages developed, hosted and
maintained by RN for purposes of the Upromise Dining Program by RN.

1.65 “RN Marketing Invoice” has the meaning set forth in Section 4.5 of this
Agreement.

1.66 “RN Members” means those persons who subscribe to one of the RN Rewards
Programs or to an RN Partners Program but specifically excludes Participating
Members.

1.67 “RN Partners” means those entities (a) for which RN develops, markets
and/or administers dining rewards programs on a co-branded or private label
basis and/or (b) from which RN Members may earn rewards under an RN Rewards
Program.

1.68 “RN Partners Programs” means the dining rewards programs RN develops,
markets and/or administers for RN Partners. An RN Partners Program may be
incorporated into, and/or a subset of, an RN Rewards Program.

1.69 “RN Program” means a RN Rewards Program in which RN Members accumulate, at
their discretion and in exchange for dining at the restaurants participating in
that program, such reward currencies that RN, at its sole discretion, includes
in the program.

1.70 “RN Qualified Purchase Payments” means the Administrative Fees, the
Upromise Member Incentives and the Marketing Fees paid by RN in accordance with
the terms of this Agreement.

1.71 “RN Restaurant” means any eating or drinking establishment that
participates in an RN Rewards Program and/or an RN Partners Program.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

1.72 “RN Rewards Program” means the RN Programs and RN’s proprietary dining
rewards program(s) developed and administered by RN and any successor or
additional dining rewards programs developed by RN on behalf of itself and RN
Partners.

1.73 “RN Site” means the Web site identified by the URL www.rewardsnetwork.com
and any successors or replacements maintained by or for RN.

1.74 “RN Uptime Guarantee” has the meaning set forth in Exhibit A of this
Agreement.

1.75 “Security Audit” has the meaning set forth in Section 6.6 of this
Agreement.

1.76 “Security Incident” has the meaning set forth in Section 6.7 of this
Agreement.

1.77 “Standard Diner” shall mean each Upromise Member who is not a Preferred
Diner.

1.78 “Survey Bonus Payment” has the meaning set forth in Exhibit E to this
Agreement.

1.79 “Surveys” has the meaning set forth in Section 6.2 of this Agreement.

1.80 “Template Element Modification” has the meaning set forth in
Section 2.2(c)(vi) of this Agreement.

1.81 “Template Layout Modification” has the meaning set forth in
Section 2.2(c)(v) of this Agreement.

1.82 “Term” has the meaning set forth in Section 11.1 of this Agreement.

1.83 “Upromise Dining Templates” means any HTML, other software code or
graphical elements provided by Upromise that establish a “look and feel”
environment in which Upromise or RN may display content under the terms of this
Agreement.

1.84 “Upromise Dining Program by RN” means that portion of the Upromise Dining
Program administered by RN pursuant to this Agreement.

1.85 “Upromise Links” means any logos, advertisements or other content on the RN
Site that hyperlink to web pages within the Upromise Site.

1.86 “Upromise Member” means a person or entity that has enrolled in the
Upromise Service as determined in accordance with the terms and conditions of
the Upromise Service (as they may be modified from time to time).

1.87 “Upromise Member Incentive” means the cash award paid by RN to Upromise on
behalf of Participating Members who make Qualified Purchases, which award shall
be equal to a percentage of the Qualified Purchase Amount of each Qualified
Purchase. The actual percentage will vary depending on the type of Qualified
Purchase that is made and whether the Participating Member is a Standard Diner
or a Preferred Diner, as set forth on Exhibit E.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

1.88 “Upromise Release Date” means the date that Upromise affects a major
upgrade in Upromise Site functionality (e.g., implements custom Commerce Partner
integrations, introduces significant additional features (e.g., family and
friends functionality), etc.).

1.89 “Upromise Restaurant Category” means that portion of the Upromise Service
that enables Upromise Members to earn rebates and other cash awards on purchases
and transactions with restaurants that participate directly or indirectly in the
Upromise Service, including the Upromise Dining Program by RN.

1.90 “Upromise Service” has the meaning set forth in the Recitals to this
Agreement.

1.91 “Upromise Site” means the Web site identified by the URL www.upromise.com
and any successors or replacements thereof.

1.92 “Upromise Uptime Guarantee” has the meaning set forth in Exhibit A of this
Agreement.

2. Upromise Restaurant Category.

2.1 Upromise Rights and Obligations.

(a) Operating the Upromise Restaurant Category and the Upromise Service. During
the Term, Upromise shall, subject to RN’s obligations set forth in this
Agreement, establish, operate and maintain the Upromise Restaurant Category as
part of the Upromise Service. Upromise may from time to time modify the Upromise
Restaurant Category and/or the terms and conditions of the Upromise Service, in
each case in its sole discretion; provided, that without RN’s consent no such
modification or amendment shall affect RN’s rights or obligations under this
Agreement or the amount of RN Qualified Purchase Payments generated by Qualified
Purchases at Participating RN Restaurants.

(b) If Upromise desires to participate in new or additional technical
initiatives being developed and implemented by RN for each of RN’s top three RN
Partner Programs other than Upromise (presently Mileage Plus Holdings, Inc.,
American AAdvantage, Inc. and Delta Loyalty Management Services, Inc.), then
Upromise may participate in the new or additional technical initiative if
Upromise provides the supplemental support required by RN. Such supplemental
support may include (but is not limited to), financial, technical, promotional
support, and/or data sharing related to Upromise Members; provided, however,
that at its discretion, Upromise will only provide financial support for
incremental work performed specifically for Upromise.

2.2 RN Rights and Obligations.

(a) Participating RN Restaurants.

(i) General. RN shall provide Upromise with a national base of Participating RN
Restaurants that is comparable in scope, quality, potential dining transactions,
and overall member experience (including day-of-week availability) to the middle
tier base offering for each of RN’s top three RN Partner Programs other than
Upromise (presently Mileage Plus Holdings, Inc., American AAdvantage, Inc. and
Delta Loyalty Management Services, Inc. ); provided, however, that all RN
Restaurants that contract with RN to participate in an RN Rewards Program
offered only to airline currency programs (“Airline Only Restaurants”) are
excluded.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

(ii) Additional Requirements. In addition, RN shall ensure that each calendar
month: (A) an average of at least seventy percent (70%) of the RN Restaurants
located in the United States (calculated in accordance with the terms set forth
below) are Qualified Restaurants, and (B) there are an average of at least 7,000
Qualified Restaurant locations (collectively, the “Monthly Minimums”).
Furthermore, without Upromise’s prior written consent, RN shall not permit
(1) any Prohibited Restaurant Chains to be a Participating RN Restaurant, or
(2) more than five percent (5%) of Qualified Restaurants to have a Click Through
Requirement. For the purpose of calculating the seventy percent (70%) average
monthly minimum, (A) Prohibited Restaurant Chains, and any other restaurants
Upromise has elected to exclude (effective after the thirty (30) day notice
period), shall be excluded from the denominator, (B) any RN Restaurant with a
Click Through Requirement that is consented to by Upromise in excess of the 5%
permitted above shall be excluded from both the numerator and the denominator;
and (C) any Airline Only Restaurant shall be excluded from the denominator. For
purposes of calculating the 7,000 Qualified Restaurant minimum, any Qualified
Restaurant with a Click Through Requirement that is consented to by Upromise in
excess of the 5% permitted above shall be excluded from the calculation.

(iii) Inappropriate Restaurants. RN shall endeavor to select as Participating RN
Restaurants, RN Restaurants that will not reflect unfavorably on Upromise’s
reputation and that are not inconsistent with Upromise’s values. Nevertheless,
if RN has included as a Participating RN Restaurant an RN Restaurant that
Upromise reasonably determines will reflect unfavorably on Upromise’s reputation
or is inconsistent with Upromise’s values (an “Inappropriate Restaurant”), RN
will remove such restaurant from the list of Participating RN Restaurants upon
thirty (30) days’ prior written notice by Upromise; provided, however, that if
(A) Upromise desires to classify a Participating RN Restaurant as an
Inappropriate Restaurant based upon information contained in Surveys completed
by Participating Members, and (B) RN reasonably believes that any such
Participating RN Restaurant should not have been deemed an Inappropriate
Restaurant, the Parties agree to negotiate in good faith to resolve the matter
and the potential cumulative impact of such Inappropriate Restaurant exclusions
on other commitments in this Agreement. If the Parties fail to amicably resolve
the matter, then upon the election of either Party, the matter shall be sent for
dispute resolution in accordance with Section 13 of the Agreement.

(iv) Reporting. Each week, RN shall provide Upromise with a data feed for each
Participating RN Restaurant located in the United States containing (a) the name
and address (including street number and name, city, state, and zip code) of the
restaurant, (b) a new Participating RN Restaurant flag, if applicable, (c) the
average diner rating for such restaurant, and (d) any other restaurant attribute
mutually agreed upon between the Parties. Within forty-five (45) days following
the end of each calendar quarter, RN shall provide Upromise with a report(s)
summarizing, for each calendar month included during the prior quarter’s period,
the count of Eligible RN Restaurants that were Qualified Restaurants during the
applicable month, the total count of RN Restaurants, and the count of RN
Restaurants that were not Eligible RN Restaurants during the applicable month.
Within no more than one hundred eighty (180) days following its receipt of a
summary report provided by RN, Upromise may request to receive the raw data used
to comprise such report. In the event that Upromise requests the underlying raw
data, RN would produce the details in no more than sixty (60) days following the
request from Upromise.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

(b) Qualified Purchase Types.

(i) General. RN will offer the following types of Qualified Purchases to all
Participating Members: Base Purchases, Bonus Purchases, Base Hot Deals
Purchases, Bonus Hot Deals Purchases and any other Qualified Purchase types as
are mutually agreed to by the Parties. RN will pay a Upromise Member Incentive,
an Administrative Fee and a Marketing Fee with respect to each Qualified
Purchase unless otherwise agreed to by the Parties in writing. The Upromise
Member Incentive, the Administrative Fee and the Marketing Fee paid by RN for
each Qualified Purchase will depend on the type of Qualified Purchase that is
made and category of Participating Member (Standard Diner or Preferred Diner),
as set forth on Exhibit E.

(ii) Hot Deals. RN will make available and promote to Participating Members on
the RN Dining Program Web Pages certain Base Hot Deals Purchases and Bonus Hot
Deals Purchases from time to time as determined in RN’s sole discretion.

(iii) Bonus Purchases and Bonus Hot Deals Purchases. RN shall ensure that each
day through the end of the Term, no less than fifteen percent (15%) of the
Qualified Restaurants made available to Participating Members on such day will
offer either Bonus Purchases or Bonus Hot Deals Purchases for all Participating
Members at all times during such day (the “Bonus Minimum”).

(c) RN Dining Program Web Pages.

(i) General. During the Term, RN will create and maintain the RN Dining Program
Web Pages on RN’s servers. RN agrees that any and all of the RN Dining Program
Web Pages which are accessible to Upromise Members through the Upromise Site or
a Upromise email will incorporate a Upromise Dining Template as reasonably
specified by Upromise and that all RN Content (as defined below) to be
additionally incorporated into any such web pages shall not materially obscure,
alter, or modify the relevant Upromise Dining Template for that web page. RN
agrees to post the same types and quality of information and functionality
regarding Participating RN Restaurants onto the RN Dining Program Web Pages as
it posts on the RN Site; provided, however, that (a) the inclusion of such RN
Content does not violate the contractual obligations or restrictions of any
third-party agreements to which RN is a party, and (b) RN Content viewed by an
authenticated Upromise Member shall contain the correct Upromise Member
Incentive benefit level for such Member as determined by RN based, among other
things, upon the Preferred Diner information provided to RN by Upromise for each
Participating RN Restaurant and shall not contain any information regarding an
RN Restaurant that is not participating in, or is otherwise inapplicable to, the
Upromise Dining Program by RN, except as to those restaurants that may be
designated as “Coming Soon”, and (c) RN will not be so obligated if the
inclusion of such RN Content on the RN Dining Program Web Pages is functionally
or design prohibitive, as reasonably determined by RN, and in such case, RN will
work in good faith with Upromise to provide a reasonable substitute for such RN
Content and, if applicable, Upromise will pay all expenses related to such
substitute that it has agreed to in writing, in advance. Notwithstanding the
foregoing, at Upromise’s request, RN will use good faith efforts to obtain a
waiver of any contractual obligations or restrictions that prevent RN from
including certain RN Content on the RN Dining Program Web Pages.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

(ii) Features and Functionality. RN will enable Upromise Members who are not
Participating Members to access the RN Dining Program Web Pages. In addition to
the foregoing, to the extent RN intends to offer functionality, features or
other enhancements (collectively, “Enhancements”) to any other RN Partner
Program, RN agrees to promptly notify Upromise of such Enhancements and, if
reasonably requested by Upromise, to prioritize the incorporation of them into
the Upromise Dining Program by RN ahead of RN’s top three RN Partner Programs
other than Upromise.

(iii) Preferred Diner Requirements. RN will display to Upromise Members who
visit the RN Dining Program Web Pages the correct Upromise Member Incentive as
determined by RN based, among other things, upon the Preferred Diner information
provided to RN by Upromise. Upromise will use commercially reasonable efforts to
indicate to RN whether a Upromise Member is a Preferred Diner or a Standard
Diner each time the Member links to the RN Dining Web Pages from the Upromise
Site or a Upromise email. RN will continue to support an accurate Web experience
for Upromise Members who have registered for Preferred Diner status without
registering a Payment Card (i.e., without being Participating Members).

(iv) Upromise Restaurants Category Integration. Upromise intends to expand the
Upromise Restaurants Category to include additional dining programs and/or
restaurants not participating in the Upromise Dining Program by RN. In order to
facilitate an integrated Restaurants Category, RN will allow Upromise to host
features or functionality for the Upromise Dining Program by RN in a manner
approved by RN, such approval not to be unreasonably withheld so that such
features and functionality may be integrated into the Upromise Restaurant
Category generally, and RN will provide the necessary data and information for
such integration.

(v) Template Layout Modifications. Periodically, Upromise may desire to alter or
modify the overall layout of the Upromise Restaurant Category Templates in such
a way that would require RN to reload and integrate such changes onto the RN
Dining Program Web Pages (each a “Template Layout Modification”). RN agrees to
accept up to two (2) Template Layout Modifications and make the appropriate
revisions to the RN Dining Program Web Pages in any given calendar year, at no
additional cost to Upromise. RN agrees to use commercially reasonable good faith
efforts to make such revisions after (a) assessing the extent of the Template
Layout Modification request(s), (b) reviewing RN’s code push schedule, and
(c) receipt from Upromise of detailed Template Layout Modification
specifications. RN will not implement any changes requiring payment by Upromise
unless Upromise consents in writing to such payments.

(vi) Template Element Modification. Periodically, Upromise may desire to modify,
alter, or replace various discrete elements of the Upromise Restaurant Category
Templates or the RN content included on the RN Dining Program Web Pages (the “RN
Content”), including, but not limited to, logos, banners, and/or functionality
such as site navigation (each a “Template Element Modification”). For purposes
of this Agreement, to the extent any Template Element Modification requires
reloading or integration, it shall be deemed a Template Layout Modification
rather than a Template Element Modification and shall be governed by the terms
of subparagraph (i) above. RN agrees to accept and effect up to twelve (12) such
Template Element Modifications in any given calendar year, at no additional cost
to Upromise. RN agrees to use commercially reasonable good faith efforts to
effect such modifications as soon as possible, but in any event, such
modifications shall be effected by no later than six (6) weeks after Upromise
has provided RN with such specific and finalized Template Element Modifications.
RN will not implement any changes requiring payment by Upromise unless Upromise
consents in writing to such payments.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

(vii) Emergency Modifications. It is foreseeable that a Party may run across
unanticipated circumstances that would require the immediate modification or
alteration of the RN Dining Program Web Pages (each an “Emergency
Modification”). Because time will be of the essence in making appropriate
revisions to the foregoing, each Party agrees to use commercially reasonable
efforts to implement such Emergency Modifications promptly and within such
timeframes and manner as the Parties hereto shall agree to on a case-by-case
basis.

(d) Payment Card Removals. RN will provide to Upromise a daily file feed setting
forth the following information with respect to each Upromise Member account
closure that resulted when all Payment Cards associated with a Upromise Dining
Program by RN membership account are removed from participation in the Upromise
Dining Program by RN since the time of either the last Enrollment Request Report
or the last processing of the Quarterly Membership Reconciliation File as a
result of such Payment Card being registered in another RN Rewards Program:
Payment Card number and Upromise Member export identification number associated
with the Payment Card. The Parties will use commercially reasonable efforts to
explore the feasibility of modifying the daily feed to include each Payment Card
that was removed from the Upromise Dining Program by RN since the time of the
last feed and the date the Payment Card was removed, regardless of whether such
removal resulted in an account closure.

(e) If RN desires to participate in new or additional initiatives being
developed and implemented by Upromise for any of its Commerce Partners, then RN
may participate in the new or additional initiative if RN provides the
supplemental support required by Upromise. Such supplemental support may include
(but is not limited to), financial, technical, promotional support, and/or data
sharing. With respect to financial support, Upromise will provide to RN a good
faith estimate of the cost for incremental work performed specifically for RN
and Upromise will not begin work on such additional initiative unless and until
Upromise and RN agree on how to fund such cost.

2.3 Licenses/Ownership of Content. Upromise hereby grants RN a limited,
non-exclusive, non-transferable, royalty-free, fully paid-up license to post and
maintain the Upromise Dining Templates on the RN servers; provided, however,
that the Upromise Dining Templates shall only be posted on the RN Dining Program
Web Pages. In exchange for the foregoing license, RN hereby grants Upromise
permission to link to the RN Dining Program Web Pages, including the RN Content
contained therein. RN shall retain all right, title and interest to the RN
Content posted on the RN Dining Program Web Pages.

2.4 Service Level Standards and Requirements. Each Party agrees to use
commercially reasonable efforts to comply with the terms of the service level
standards and requirements attached hereto as Exhibit A.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

2.5 Technical Liaisons/Escalation Procedures. Each Party will assign one or more
technical liaison(s) in its respective organization to respond to technical
inquiries and issues (including website and service related issues) of the other
Party relating to this Agreement. Each Party’s technical liaison(s) shall be
knowledgeable about each Party’s participation in the Upromise Service and the
Upromise Dining Program by RN, and shall promptly respond to and resolve
inquiries from the other Party. Each Party’s initial technical liaison(s) are
set forth on Exhibit B. Either Party may change its technical liaison(s) during
the Term by providing the other Party with written notice of such change, but
each Party shall exercise discretion in an effort to maintain continuity to such
positions.

2.6 Management Meetings. The Parties agree that members of each Party’s senior
management team, including without limitation the Chief Executive Officer or
President of each Party, shall meet not less than semi-annually to discuss
ongoing marketing commitments and opportunities for the Upromise Dining Program
by RN. In addition, the Parties agree that the senior executives in marketing
and partner development for each Party will meet (in person or via conference
call) on a quarterly basis to discuss ongoing issues and planning needs in
connection with this Agreement.

2.7 Member Classification. Upromise will continue to host on the Upromise Site a
registration process by which Upromise Members may, on an annual basis register
for Preferred Diner status; it being understood and agreed that Upromise(R)
World MasterCard(R) credit card with Dining and Grocery Rewards cardholders will
be automatically registered for Preferred Diner status (the “Registration
Process”). Upromise will provide registration information to RN in accordance
with the terms set forth in Section 4.4 along with additional monthly reporting
of Preferred Diner Registration Process progress and registration renewals. The
Member Incentive, Administrative Fee, and Marketing Fee paid by RN will vary
depending on the type of Qualified Purchase that is made and whether the
Participating Member is a Standard Diner or a Preferred Diner, as set forth in
Exhibit E.

3. Promotion and Marketing.

3.1 Upromise Rights and Obligations.

(a) The first time Upromise uses the term “Upromise Dining” in any marketing or
promotional materials specifically relating to the Upromise Dining Program by
RN, as opposed to the Upromise Restaurant Category generally, including any page
of the Upromise Site but excluding any webpage navigation bars and any email
subject lines or direct mail subject lines, Upromise will either use the
co-branded logo set forth on Exhibit C or use the phrase “Upromise Dining by
Rewards Network”, unless alternative branding is agreed to by the Parties.

(b) The Parties will continue to support a monthly new restaurant email (“New
Restaurant Email”) that will be designed and managed by Upromise and implemented
by a third-party email service provider designated by Upromise. The New
Restaurant Email shall contain new Participating RN Restaurants within a defined
and mutually agreed upon proximity to a defined and agreed upon audience of
Participating Members and/or Upromise Members. The Parties shall meet and agree
on the performance metrics of the New Restaurant Email to ensure that continued
efforts to support it are an appropriate use of resources.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

(c) In addition to the foregoing, and subject to subsection (d) below, each
calendar year during the Term, Upromise will provide the following at its sole
cost and expense:

(i) A minimum of *** dedicated Upromise Dining Program by RN emails to mutually
agreed upon Participating Member and/or Upromise Member segments, which may
include up to four (4) Participating RN Restaurant assignments (within a twenty
(20) mile radius of each Participating Member’s profile address). Upromise shall
test different messages, creative, and segmentation within these dedicated
emails. Upromise agrees that no Other Dining Partner shall be given more
dedicated emails each calendar year than RN;

(ii) Post-dine confirmation emails (“Dining Confirmation Emails”) to permissible
Participating Members who have earned a Upromise Member Incentive. Upromise will
use commercially reasonable efforts to cause the Dining Confirmation Emails to
be sent (a) within ten (10) business days after Upromise receives and processes
the applicable weekly Activity Request Report from RN, or (b) following the
implementation of daily delivery of Activity Request Reports as provided in
Section 4.3, within two business days after Upromise receives and processes the
applicable daily Activity Request Report from RN. Upromise will use commercially
reasonable efforts to process Activity Request Reports within five (5) business
days of receipt (unless Upromise feeds processing is on hold for month end, in
which case it will be within eight (8) business days). Upromise shall provide RN
with a monthly report containing information by week of the number of Dining
Confirmation Emails sent each week. Upromise shall update creative content in
Dining Confirmation Emails on a quarterly basis (unless otherwise agreed to by
both Parties);

(iii) A minimum of *** account summary emails that include Upromise Dining by
RN. Upromise agrees that no Other Dining Partner shall be allocated more account
summary emails each calendar year than RN;

(iv) A minimum of *** coalition emails that include Upromise Dining by RN.
Upromise agrees that no Other Dining Partner shall be promoted more often in
dining coalition emails than RN nor will any be promoted or more prominently
featured than RN in any dining coalition email in which RN is promoted (for
clarification, Upromise may send non-dining coalition emails in which it may or
may not promote RN at Upromise’s discretion);

(v) *** Upromise Dining by RN inclusion in the new Upromise Member stream
emails. ***;

(vi) Upromise Dining by RN will receive *** placement on the “Restaurants”
section of the “My Neighborhood” tab on the Upromise Site. Upromise shall ensure
that the default tab to which “My Neighborhood” is directed to will be the
“Restaurants” section;

(vii) Upromise shall include links to RN post-dine surveys in the “My Account”
section of the Upromise Site for all Participating Members who have made a
Qualified Purchase, such link to be live for sixty (60) days after the
Participating Member made the Qualified Purchase;

(viii) Upromise will promote the Upromise Dining Program by RN *** per calendar
year throughout the Agreement Term in either ad lobs or letter boxes on the
Upromise Site, the actual placement to be at Upromise’s discretion. Upromise
further agrees to support the testing of alternative creative as it relates to
such placement on at least a quarterly basis;

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

(ix) RN will have the opportunity on an ongoing basis to participate in a
promotional opportunity comparable in scope and prominence to the 2008 Upromise
Scholarship; provided, that such promotional opportunity does not require a
payment by RN in excess of $25,000 (with 50% to be paid out of the Marketing
Fees);

(x) Upromise agrees to work in good faith with RN to recommend for approval by
RN not less than two (2) solo direct mail pieces for the Upromise Dining Program
by RN each calendar year. The Parties will mutually agree upon the distribution
frequency and audience criteria and scope. All such direct mail pieces will be
funded out of the Marketing Fees fund.

(xi) RN understands and agrees that during the Term Upromise may, from
time-to-time, modify the Upromise Site content (including web pages and
headings), Upromise Site navigation, and/or email or other marketing
communication strategies. To the extent it does so, Upromise will not be in
breach of this Agreement for failing to fulfill one or more of the obligations
set forth in this Section 3.1(c) provided that RN receives substantially similar
exposure as set forth above during the remainder of the Term as reasonably
determined by both Parties.

(d) Upromise agrees to use commercially reasonable efforts to notify RN at least
five (5) days before it features RN in any letterboxes and at least twenty
(20) days before it distributes any emails or direct mail pieces that
specifically promote the Upromise Dining Program by RN.

3.2 Participating Members. RN acknowledges that Participating Members are
Upromise Members and, notwithstanding anything contained in this Agreement to
the contrary, Upromise reserves the right to communicate with such Participating
Members in the normal course of its business. Both Parties acknowledge that
Participating Members are not RN Members and that RN may not initiate direct
communication with such members, except to the extent specifically agreed to by
Upromise in writing.

3.3 Liaisons. Each Party shall appoint and identify a senior-level program
manager (“Program Manager”) who will coordinate activities relating to the
Upromise Service. Each Party may change its Program Manager during the Term by
notifying the other Party in writing.

3.4 Use of Marketing Fees. The Parties agree to use the Marketing Fees to
promote the Upromise Dining Program by RN (including the individual restaurants
participating therein) in certain mutually agreed upon marketing, advertising
and promotional activities and materials, which may include, without limitation,
direct or e-mail campaigns to Upromise Members, bonus Contribution promotions,
Participating RN Restaurant marketing materials, inclusion in Upromise Member
guides and/or other Commerce Partner coalition marketing pieces (e.g., “Back to
School”, “Holiday Guide”, monthly/seasonal promotions), television campaigns,
and other mutually agreed upon promotions and materials. The Parties agree to
meet on no less than a quarterly basis to determine and agree in writing upon
the activities and materials that will qualify for these Marketing Fee funds.
Allocation of marketing expenses among the Parties shall be “at cost” and shall
not include soft costs such as overhead allocations or salaries and fringe
benefits of Upromise or RN employees; provided, however, that the marketing
expenses charged for Commerce Partner coalition marketing pieces shall be the
same as that charged to other Commerce Partners for similar placement. At RN’s
request, Upromise will provide to RN a monthly reconciliation report, within
fourteen days following the end of the preceding calendar month, identifying all
expenses debited from and credited to the Marketing Fund.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

4. Administration and Processing of Payments; Accounting and Compliance;
Reports; Financial Information.

4.1 RN Qualified Purchase Payments. RN will be obligated to make RN Qualified
Purchase Payments with respect to each Qualified Purchase made during the Term.
The amount of each RN Qualified Purchase Payment will equal a percentage of the
Qualified Purchase Amount of each Qualified Purchase, and will vary depending on
the type of Qualified Purchase that is made and whether the Participating Member
is a Preferred Diner or a Standard Diner, as set forth on Exhibit E. This
obligation will be independent of any obligation a Participating RN Restaurant
has with RN, including any obligation to make payments to RN or to continue to
be an RN Restaurant. RN Qualified Purchase Payments shall be paid by RN in
accordance with the provisions of this Section 4.

4.2 Enrollment Reports. Each business day, Upromise will send to RN an
enrollment request (the “Enrollment Request Report”) that will contain the
following information with respect to each Upromise Member who became a
Participating Member since the last Enrollment Request Report: Upromise Member
export identification number, full credit card number of Payment Card(s),
Upromise Member zip code, and Upromise(R) World MasterCard(R) credit card with
Dining and Grocery Rewards Payment Card identifier (if applicable). Upon receipt
of the Enrollment Request Report, RN will send to Upromise an enrollment
response report (the “Enrollment Response Report”) which will indicate (a) for
each Payment Card included in the Enrollment Request Report whether it was
accepted or rejected, and (b) each Participating Member who was unenrolled from
the Upromise Dining Program by RN.

4.3 Tracking Qualified Purchases. RN, or its designee, shall be responsible for
tracking Qualified Purchases and determining the associated RN Qualified
Purchase Payments. To the extent a Qualified Purchase was made outside the
United States, RN will calculate the RN Qualified Purchase Payments using the
exchange rate in effect at the time the transaction is posted, and payment to
Upromise shall be in U.S. dollars. In addition to the foregoing, RN shall
provide Upromise with weekly transaction reports (“Activity Request Reports”)
for each Qualified Purchase awarded since the last such report. Within a
reasonable amount of time following Upromise’s resolution of issues relating to
the delivery of Dining Confirmation Emails in compliance with the requirements
of Section 3.1(c)(ii) and the successful implementation of the merchant to
Member communications system described in Section 6.2, RN will use commercially
reasonable efforts, with Upromise’s reasonable cooperation, to deliver the
Activity Request Reports on a daily basis, Monday through Friday, and in any
case no less frequently than weekly. Upromise will use commercially reasonable
efforts to post Upromise Member Incentives to the applicable Upromise Member
account within five (5) business days after RN delivers the Activity Request
Report (unless Upromise feeds processing is on hold for month end, in which
case, it will be within eight (8) business days).

4.4 Preferred Diner Registration File. On a daily basis, Upromise will provide
RN a file feed (“Preferred Diner Registration File”) setting forth the following
information with respect to each Upromise Member who became a Preferred Diner,
and each Upromise Member who ceased being a Preferred Diner, since the last
daily file feed: export id and status flag (Preferred Diner or Standard Diner).
Upon receipt of the Preferred Diner Registration File, RN will ensure
accurate/appropriate RN Qualified Purchase Payment levels based upon Qualified
Purchase parameters in accordance with Exhibit E.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

4.5 Invoices. Upromise will calculate the Upromise Member Incentives,
Administrative Fees and Marketing Fees due based upon the information set forth
in the Activity Request Reports released by RN and successfully posted by
Upromise to each Upromise Members’ account during a calendar month. Furthermore,
on a monthly basis Upromise will provide RN an invoice (“Monthly Invoice”)
setting forth the total amount of Upromise Member Incentives due, the total
amount of Administrative Fees due and the total amount of Marketing Fees due for
the period covered as defined above by such Monthly Invoice. The Monthly Invoice
will also set forth, as a separate item, any amounts due to Upromise for Member
Adjustments that are reimbursable to Upromise in accordance with the terms of
Section 5, plus any amounts due as Administrative Fees with respect thereto. On
a periodic basis, RN will invoice Upromise for any Marketing Fee funds due to RN
pursuant to Section 3.4 (a “RN Marketing Invoice”).

4.6 Payment Schedule. Within thirty (30) days following delivery to RN of a
Monthly Invoice, RN shall cause to be deposited in the account(s) designated by
Upromise, or its designee, through electronic funds transfer of immediately
available funds, an amount equal to the total Upromise Member Incentives owed,
an additional amount equal to the total Upromise Administrative Fees owed and an
additional amount equal to the total Member Adjustment payments due, if any,
plus any amounts due as Administrative Fees with respect thereto. Within thirty
(30) days following delivery to Upromise of an RN Marketing Invoice, Upromise
shall cause to be deposited in the account designated by RN, through an
electronic funds transfer of immediately available funds, an amount equal to the
total Marketing Fee funds due. Any payments not received within the time period
set forth herein will accrue interest at a rate of one percent (1%) per month,
or the highest rate allowed by applicable law, whichever is lower. All payments
made to either Party, or its designee, by the other Party shall be final and
non-refundable.

4.7 Allocation Administrative Fees and Upromise Member Incentives. Upromise
shall be responsible for properly allocating Administrative Fees and Upromise
Member Incentives payments among Upromise and Participating Member accounts and
posting Qualified Purchase transaction information to Participating Members’
account statements within thirty (30) days of payment by RN to Upromise. Upon
delivery of Upromise Member Incentive payments to Upromise, RN will no longer
have any responsibility, including but not limited to financial obligations, to
Upromise Members regarding such funds.

4.8 Marketing Fees. Upromise will calculate the Marketing Fees due under this
Agreement and on a monthly basis will provide RN an invoice setting forth the
aggregate amount of Marketing Fees earned during the prior month. Within thirty
(30) days after receipt of such invoice from Upromise, RN will pay to an account
designated by Upromise, through an electronic funds transfer of immediately
available funds, an amount equal to the total Marketing Fees earned. Upromise
will distribute the Marketing Fees to Upromise or RN, as appropriate, pursuant
to Section 3.4.

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

4.9 Restaurant Deficiency Fees. Each time RN fails to meet a Minimum, it shall
pay to Upromise the applicable fee set forth on Exhibit D. Within thirty
(30) days after the end of each calendar quarter, RN will notify Upromise as to
whether it has failed to meet any of the Minimums during such calendar quarter.
To the extent it has, the Parties will promptly calculate the applicable fee,
and RN will pay such fee to Upromise, through an electronic funds transfer of
immediately available funds, within thirty (30) days after the Parties agree
that a fee is due (following the end of the quarter in which such fee was
earned). Notwithstanding the foregoing, Upromise reserves the right to notify RN
of its failure to meet a Minimum to the extent Upromise believes a Minimum has
not been met. In the event Upromise provides such notice to RN, the Parties will
work together to promptly determine whether any of the Minimums have not been
met. The fees set forth in this Section shall be in addition to any other rights
Upromise may have under this Agreement for RN’s breach of Sections 2.2(a) and/or
2.2(b)(iii) of the Agreement.

4.10 Administrative Fee. RN’s Administrative Fee obligation is set forth on
Exhibit E.

4.11 Survey Bonus. RN shall pay a Survey Bonus as set forth in Exhibit E.

4.12 Accounting and Compliance. During the Term and for three (3) years
thereafter, each Party shall maintain true and complete books of account at its
principal place of business containing an accurate record of all data necessary
to confirm such Party’s compliance with its financial and other obligations
under this Agreement including, in the case of RN, RN’s obligations under
Section 2.2(a), and the other Party shall have the right, at its own expense, to
examine such books at all reasonable times (but no more than once per calendar
year) for the purpose of verifying compliance with the terms of this Agreement.
Upon reasonable advance notice, such examination shall be made during normal
business hours at the location of the Party whose records are being examined
where such records are normally kept. The examining Party will have the right to
copy or make abstracts from any and all relevant books and records of the other
Party, and all such copies or extracts shall be considered Confidential
Information. In the event any such examination shows that the Party being
examined failed to make payments or fulfill financial obligations and the
aggregate amount of such shortfalls for the period under examination is 5% or
more of the total payments and financial obligations for such period, such Party
will pay all costs of such examination. In addition to the foregoing, upon
request from either Party (but no more than twice per calendar year), the other
will allow the requesting Party with reasonable access to its employees,
accountants and counsel for the purpose of conducting, at the requesting Party’s
expense, periodic reviews of the Party’s operations relating to the subject
matter of this Agreement.

4.13 Other Reports. From time-to-time, each Party may request that the other
Party provide it certain reports relating to this Agreement. The Parties will
consider in good faith any such requests from the other Party and will use
commercially reasonable efforts to accommodate reasonable requests for
additional reports. To the extent a Party refuses to provide a report requested
by the other Party, the other Party may escalate the request to a senior
executive of such Party to consider in good faith.

4.14 Financial Information. Each Party shall have the right to meet with the
other Party’s Chief Financial Officer or other senior executive on a semi-annual
basis to discuss the other Party’s most recent and year to date income
statements, balance sheets and cash flow statements.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

4.15 Membership Reconciliation Process. The Parties agree to support a quarterly
membership reconciliation process whereby the Parties shall exchange agreed upon
fields and agreed upon records from the full database of membership records to
ensure completeness and accuracy in the administration of Qualified Purchases.
More specifically, on a quarterly basis Upromise will forward to RN a complete
Participating Member file (“Quarterly Membership Reconciliation File”)
containing the following information for each Participating Member:
Participating Member’s export identification number, the full Payment Card
number of all Payment Card(s) registered by the Participating Member, and the
Participating Member’s zip code. Within ten (10) business days of receipt of the
Quarterly Membership Reconciliation File, RN will send to Upromise a file
reconciliation response report for the same quarter which will indicate each
rejected Payment Card for the Upromise Dining Program by RN. Also on a quarterly
basis, RN will forward to Upromise a complete Participating Member file
(“Quarterly Preferred Diner Reconciliation File”) containing the following
information for each Participating Member: Participating Member’s export
identification number and registration flag (indicating Preferred Diner or
Standard Diner status). Within ten (10) business days of receipt of the
Quarterly Preferred Diner Reconciliation File, Upromise will send to RN a file
reconciliation response report for the same quarter which will correct the
status of any Payment Card inaccurately included in the File.

4.16 Billing Reconciliation File. Upromise shall work in good faith to implement
during the Initial Term a process for delivery of a Monthly Billing
Reconciliation File (as defined herein) on a recurring monthly basis. The
“Monthly Billing Reconciliation File” is a file that Upromise will transmit to
RN, in a mutually agreed upon format and transmission medium, that contains the
posting disposition of all transactions sent in an Activity Request Report which
did not successfully post by Upromise to a Upromise Member’s account in the
period since the prior Monthly Billing Reconciliation File. For clarification,
for the cost of development and launch of a process for delivery of the Monthly
Billing Reconciliation File, Upromise will provide a good faith estimate of such
cost to RN, and Upromise will not begin work on such development and launch
unless and until Upromise and RN agree on how to fund such cost.

4.17 Merchant Feed File. On an ongoing weekly basis RN will transmit to Upromise
a the file specified in Section 2.2(a)(iv) (“Merchant Feed File”) in a mutually
agreed upon format and transmission medium that contains all Participating RN
Restaurants as of the date of the weekly file pull. Upromise will use the
Merchant Feed File for the purpose of creating a customized Upromise Member
experience by assigning geographically targeted Upromise Dining restaurants in
(a) different RN approved Upromise Dining and/or Upromise Member email
communications transmitted by Upromise (or via their authorized third-party
email service provider), (b) in different sections/areas of the Upromise Site as
approved by RN, and (c) in other media as mutually agreed upon between the
Parties.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

5. Customer Service and Member Adjustments. Upromise, or its designee, shall be
responsible for responding to inquiries regarding the Upromise Dining Program by
RN and Upromise Member Incentives including, without limitation, whether a
Upromise Member was entitled to, and did not receive, a Upromise Member
Incentive and whether a Upromise Member Incentive has been improperly allocated
within the Upromise Service; provided, however, that RN shall cooperate fully
with and promptly respond to any reasonable Upromise request for assistance in
connection with a Member inquiry regarding Upromise Member Incentives.
Notwithstanding anything to the contrary set forth in this Agreement, the
Parties agree that in the event a Upromise Member claims that he or she is
entitled to, but did not receive, a Upromise Member Incentive, Upromise may, at
its sole discretion, deposit into such Member’s Upromise account the amount
claimed by the Member to be owed (a “Member Adjustment”) with or without
researching such claim. Upromise shall work in good faith to scope during the
Initial Term a process for delivery of a Monthly Member Adjustment File (as
defined herein) on a monthly basis. The “Monthly Member Adjustment File” is a
file that Upromise will transmit to RN, in a mutually agreed upon format and
transmission medium, that contains detailed reporting of any Member Adjustment
activity in the period since the prior Monthly Member Adjustment File. Upromise
will provide to RN the results of its scope of a process for delivery of a
Monthly Member Adjustment File on a monthly basis and RN and Upromise will
together determine whether to implement the process. For clarification, for the
cost of development and launch of a process for delivery of the Monthly Member
Adjustment File, Upromise will provide a good faith estimate of such cost to RN,
and Upromise will not begin work on such development and launch unless and until
Upromise and RN agree on how to fund such cost. Each month, RN will reimburse
Upromise for all Member Adjustments paid by Upromise during the prior month as
well as the corresponding Upromise Administrative Fee; provided, that the
maximum amount that RN shall be required to reimburse to Upromise in a given
month for Member Adjustments shall be one quarter of one percent (0.25%) of the
amount of Upromise Member Incentives paid or owing by RN for such month
(excluding Member Adjustments that Upromise verifies are due and owing to a
Member based upon research conducted by Upromise or RN, which Member Adjustments
shall be paid by RN and not counted toward the one quarter of one percent
(0.25%) per month cap.

6. Upromise Member Information.

6.1 General. Except as expressly provided herein, RN shall have no rights and
shall claim no rights in any data relating to Upromise Members, including
Participating Members. Accordingly, RN shall not use, sell, transfer or disclose
any data or other information relating to Upromise Members (including, without
limitation, any credit card, enrollment, contact and transaction data or
information) except as necessary to fulfill its obligations hereunder. In
addition to the foregoing, RN shall take commercially reasonable steps to secure
Upromise Member transaction data, and Upromise shall have the right to audit
RN’s handling of such data. Whenever a Upromise Member who is logged into his or
her Upromise account links to a RN Dining Program Webpage, Upromise will pass to
RN the Upromise Member’s first name, complete postal address (including street
number and address, city, state and zip code), export identification number, and
when appropriate, email address on file with Upromise (collectively, the
“Personal Information”). RN may use such Personal Information only for the
purposes set forth in this Section. In addition, except as otherwise explicitly
set forth in this Section, RN may not store in its database, weblogs or any
other persistent storage any such Personal Information. Notwithstanding the
foregoing, RN may store in its database each Upromise Member’s first name and
zip code. Furthermore, RN may store the email address in its database if
necessary to send a confirmation email to a Upromise Member who has (a) signed
up for and fulfilled a Click Through Requirement or (b) registered for a
promotion, in each case during the session in which the information is forwarded
to RN. RN may use the first name only to personalize the Upromise Member’s
experience on the RN Dining Program Web Pages and in email confirmations to
Upromise Members who have fulfilled a Click Through Requirement or registered
for a promotion. RN may use, but not store, the postal address information
provided by Upromise during the current web session but only to (i) customize
the list of Participating RN Restaurants Upromise Members see on the RN Dining
Program Web Pages, (ii) display on the RN Dining Program Web Pages relevant
Participating RN Restaurant-specific bonus offers, and (iii) provide
Participating RN Restaurant location directions on the RN Dining Program Web
Pages to Upromise Members. RN may use the email address only to send
confirmation and follow-up emails to Upromise Members who have fulfilled a Click
Through Requirement or registered for a promotion; it being understood that
Upromise shall have the right to review and approve all such types of email
content and design before they are sent to Members. Upromise Members will have
the opportunity to initiate “saved searches” on the RN Dining Program Web Pages
by inputting address information on the RN Dining Program Web Pages. RN may
store the postal addresses provided by Upromise Members for such purpose
(including street number and address, city, state and zip code) provided that RN
uses such address information solely to permit Upromise Members to initiate
saved searches. RN shall not share Personal Information with any third parties.
In addition, RN shall delete from its database all email addresses it stores in
accordance with this Section by the end of the calendar month following the
month in which the Click Through Requirement dine or the promotion dine, as
applicable, occurred or was scheduled to occur.

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

6.2 Surveys; Feedback Process.

(a) Notwithstanding Section 6.1, Upromise agrees to include a link to the RN
Site in Participating RN Restaurant Dining Confirmation Emails that a
Participating Member may click on to complete a survey (each a “Survey”) to rate
his/her experience at Participating RN Restaurants. Each Survey will include a
ratings component containing closed-end questions (“Ratings”) and a review
component containing open-ended questions (“Reviews”). RN may use the Ratings
solely for reporting to Participating RN Restaurants aggregate information
collected therefrom and for establishing a ratings component to the RN Site. RN
may use the Reviews solely for reporting such Reviews to Participating RN
Restaurants and for establishing a reviews component to the RN Site. The Parties
understand and agree that in no event shall RN provide any Personal Information
to Participating RN Restaurants or disclose Personal Information on the RN Site
other than the Participating Member first name, first initial of last name, city
and state. Upromise will have the right to review and approve the Survey
questions and format and any modifications thereto, which approval will not be
unreasonably withheld or delayed. RN shall provide to Upromise monthly
statistics regarding the Survey, including the number of Participating Members
who completed the Survey during the prior month and any other statistics
reasonably requested by Upromise. In addition, RN shall provide to Upromise,
within ninety (90) days after a written request from Upromise, copies of the
underlying Surveys completed by Participating Members in a layout, format and
medium determined by RN in its reasonable discretion. Upromise may use such data
for internal business purposes and Upromise Member testimonials; provided,
however, that with respect to testimonials RN must consent to each such usage,
which consent shall not be unreasonably withheld. The Parties agree that prior
to using such data for any other purpose, the Parties will reach written
agreement regarding the parameters of such use.

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

(b) The Parties agree to work in good faith to develop and implement during the
Initial Term a feedback process for Participating RN Restaurants to respond
directly to Upromise Members, in an anonymous fashion, regarding feedback
provided by Upromise Members on Surveys. The timing of the launch of such
process will be mutually agreed by the Parties. The Parties will work together
to devise a good faith estimate of the cost for the incremental development and
implementation of such feedback process. Neither Party will begin work on such
development and implementation unless and until the Parties agree on how to fund
such cost. The process will: (a) consistent with Section 6.1, not permit
disclosure of any Personal Information from RN to any Participating RN
Restaurant, and (b) allow Upromise reasonably sufficient time to approve, such
approval not to be unreasonably withheld, any form or template which would
contain communication or disclosure to Upromise Members in connection with the
feedback process. It is currently contemplated that the feedback process would
involve: (a) a Participating RN Restaurant informing RN which Upromise Members
it wants to send a message to (without the Participating RN Restaurant having
any Personal Information from RN or Upromise about such Upromise Member), based
on feedback such Upromise Member gave in a Survey about such Participating RN
Restaurant, (b) a Participating RN Restaurant providing RN and/or Upromise with
messages it desires to be sent, (c) messages being reviewed under a process
agreed upon by RN and Upromise designed to prevent messages that are deemed
inappropriate under guidelines to be established and agreed upon by RN and
Upromise from being sent to a Upromise Member, (d) RN and/or Upromise working
with a third party service provider to send the desired messages to the
applicable Upromise Members in an email message sent by Upromise, and (e) if the
Upromise Member wants to provide his/her contact information to the
Participating RN Restaurant in response to the message, he/she will correspond
directly with the Participating RN Restaurant.

6.3 Participating RN Restaurant Reporting. RN may share aggregate Participating
Member information with Participating RN Restaurants related to correlations
between (a) Participating Member activity and the Participating Member’s
associated zip code (provided to RN by Upromise at the time the Participating
Member registers a credit or debit card that is forwarded to RN) and/or block
group assignment (as defined by the U.S Census Bureau), and (b) Participating
Member activity on the RN Dining Program Web Pages and Qualified Purchases at
Participating RN Restaurants, in each case in such a manner as to ensure that
such Participating RN Restaurants cannot determine any Personal Information
about any particular Participating Member. Upromise and/or its third party
designee will use commercially reasonable efforts to send accurate and complete
weekly files, in an automated file format agreed upon by both Parties, to RN
indicating the number of impressions by RN Participating Merchant and the
promotional channel Upromise leveraged to distribute such impressions (“Merchant
Impressions Reports”). For clarification, currently the Merchant Impressions
Reports consist of one report based from impressions via emails sent, and one
report based on impressions on the Upromise Site; it is contemplated that in the
future the Parties may mutually agree on a third report to be delivered based on
impressions via the Upromise browser toolbar. RN may share with Participating RN
Restaurants, Participating RN Restaurant impression reporting that identifies
for a Participating RN Restaurant the number of times such Participating RN
Restaurant was included in email and/or web marketing conducted by Upromise.
Upromise may also, upon reasonable request and within a reasonable amount of
time, receive copies of the portions of such Merchant Impressions Reports that
pertain to the Upromise Dining program by RN. To facilitate the foregoing, on a
monthly basis, Upromise will send to RN a file containing the Upromise Member
export identification number and a block group assignment for all Upromise
Members who became Participating Members since the last monthly file plus any
Participating Members who have proactively changed their address on file with
Upromise. During the period between the time a Upromise Member becomes a
Participating Member and the time the monthly block group code is sent to RN, RN
will use the Participating Member’s zip code for all mapping and reporting
purposes.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

6.4 Upromise Security Requirements; Security Questionnaire. RN shall comply, and
shall cause all RN personnel to comply, with the provisions set forth in Exhibit
G and any additional security requirements Upromise reasonably requests and
generally requires from service providers who have access to Upromise Customer
Information (“Upromise Security Requirements”). Notwithstanding the foregoing,
to the extent implementation of any security requirements not currently set
forth on Exhibit G would impose significant costs to RN (in terms of labor or
out-of-pocket costs), as determined by RN, such requirements will not be deemed
to be Upromise Security Requirements unless Upromise agrees to pay all of RN’s
reasonable costs and expenses of compliance. If there are significant costs and
expenses and Upromise is unwilling to waive the Upromise Security Requirements
or pay for such costs and expenses, each Party shall have the right to terminate
this Agreement without penalty. As requested by Upromise but not more than once
per calendar year, RN shall complete Upromise’s Third Party Service Provider
Information Security Questionnaire within thirty (30) days of receipt of the
Questionnaire from Upromise or its affiliates.

6.5 Customer Information Handling Requirements. Each Party hereby agrees that it
shall comply with all reuse, redisclosure and other customer information
handling, processing, security, and protection requirements that are
specifically required of a non-affiliated third-party processor or servicer (or
subcontractor) under the Federal Trade Commission’s Privacy of Consumer
Financial Information; Final Rule (16 CFR 313) implementing Title V of the
Gramm-Leach-Bliley Act, Public Law 106-102 (the “GLB Requirements”) and other
applicable federal and state consumer privacy laws, rules, and
regulations. Without limiting the foregoing, RN agrees that:

(a) it is prohibited from disclosing or using any nonpublic personal information
(as defined in the GLB Requirements) disclosed to it by Upromise (the “Upromise
Customer Information”), except solely to carry out the purposes for which it was
disclosed, including use under an exception contained in Section 313.14 or
313.15, as applicable, of the GLB Requirements in the ordinary course of
business to carry out those purposes; and

(b) it has implemented and will maintain an information security program
designed to meet the objectives of the Interagency Guidelines Establishing
Information Security Standards; Final Rule (12 CFR Part 30, et al.) (the
“Information Security Program Requirements”).

In the event of any conflict between the provisions of this Section and the
provisions of Section 10, the provisions of Section shall prevail.

6.6 Security Audits. During the Term and thereafter for as long as RN retains
Upromise Customer Information, Upromise, its representatives and agents will be
entitled to conduct audits of RN’s relevant operations, facilities, systems, to
confirm that RN has complied with the Upromise Security Requirements and the
Information Security Program Requirements (the “Security Audits”). Any Security
Audit shall be scheduled and conducted after ten (10) business days’ advance
written notice during normal business hours and shall not unreasonably interfere
with RN’s business activities. In the event that any Security Audit results in
the discovery of material security risks to Upromise Customer Information, RN
shall (i) respond to Upromise in writing with RN’s plan to promptly take
reasonable measures and corrective actions necessary to effectively eliminate
the risk, and (ii) allow Upromise to review any system and transaction logs
related thereto which pertain to Upromise’s information or data potentially
compromised. RN shall have ten (10) business days to cure such security risk,
unless the Parties mutually agree in writing to a longer period of time for such
cure. Upromise’s right, and the right of its representatives and agents, to
conduct Security Audits, and any exercise of such right, shall not in any way
diminish or affect RN’s duties and liabilities under this Agreement.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

6.7 RN Security Incidents. RN shall report to Upromise all known or suspected
Security Incidents. “Security Incident” means any unauthorized action by a known
or unknown person which, if attempted, threatened, or successfully completed,
should reasonably be considered one of the following: an attack, penetration,
disclosure of confidential customer or other sensitive information, misuse of
system access, unauthorized access or intrusion (hacking), virus intrusion, or
scan of RN’s systems or networks, all to the extent they affect the security,
confidentiality or integrity of the Upromise Customer Information received,
stored, processed, or maintained by RN. “Security Incident” shall also include
any contact by a law enforcement agency with RN regarding any Upromise Customer
Information. For purposes of this Section 6.7, “RN” shall include any of RN’s
employees, agents, contractors or third parties (including, without limitation,
any vendors or subcontractors used by RN for the provision of Services to
Upromise) that have access (either authorized or unauthorized) to Upromise
Customer Information. If a Security Incident occurs, RN shall immediately notify
Upromise at telephone number (617) 454-6854, and provide the following
information: nature and impact of the Security Incident; actions already taken
by RN; RN’s assessment of immediate risk; and corrective measures to be taken,
evaluation of alternatives, and next steps. Promptly thereafter, RN shall send
an email to Upromise at security-alert@upromise.com to notify Upromise of the
Security Incident and provide a contact Upromise may call to obtain additional
information. RN shall continue providing (i) appropriate status reports to
Upromise regarding the resolution of the Security Incident and prevention of
future such Security Incidents, and (ii) cooperation, as reasonably requested by
Upromise, in order to further investigate and resolve the Security
Incident. Upromise may require that the Services provided by RN to Upromise be
suspended, connectivity with RN be terminated, or that other appropriate action
be taken pending such resolution.

6.8 Upromise Security Incidents. Upromise will promptly notify RN in the event a
security breach of Upromise’s systems or networks has compromised, or is
reasonably likely to have compromised, information Upromise provided to RN or
information RN has provided to Upromise.

7. Representations and Warranties. Each Party represents and warrants to the
other that (a) it has the power and authority to enter into and perform its
obligations under this Agreement, (b) in its performance of this Agreement, it
will comply with all applicable laws, regulations, orders and other
requirements, now or hereafter in effect, of governmental authorities having
jurisdiction, (c) its performance of its obligations under this Agreement will
not violate any third-party rights, including any third-party Intellectual
Property Rights. RN also represents and warrants that it abides by all
applicable payment card industry standards (including without limitation the
Payment Card Industry Data Security Standard requirements for cardholder data
issued by MasterCard, VISA and/or Discover) as well as all applicable federal,
state and local laws, regulations and other rules in storing and utilizing
payment data, and Upromise also represents and warrants that it abides by all
applicable payment card industry standards (including without limitation all
applicable Payment Card Industry Data Security Standard requirements for
cardholder data issued by MasterCard, VISA and/or Discover) as well as all
applicable federal, state and local laws, regulations and other rules in storing
and utilizing payment data. Without limiting the generality of the foregoing,
each Party will pay, collect, and remit such taxes as may be imposed with
respect to any compensation, royalties or transactions under this Agreement.
Each Party represents and warrants that (a) its Site and all actions occurring
thereon are in compliance with all applicable laws, and (b) it operates its Site
in material compliance with its privacy policies and terms and conditions
concerning its Site.

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

8. Indemnification.

8.1 RN’s Obligations. RN will defend and indemnify Upromise and its Affiliates
(and their respective employees, officers, directors, stockholders and
representatives) against any claim or action brought by a third party, to the
extent arising from or relating to: (a) the operation of the RN Dining Program
Web Pages or the RN Site, (b) RN’s, or a Participating RN Restaurant’s, sale and
distribution of products and services to customers, (c) any negligent act,
omission or misrepresentation by RN, its agents or employees, (d) any breach of
its obligations under this Agreement (including, without limitation, any alleged
breach of the representations and warranties contained in this Agreement),
(e) the violation of third-party Intellectual Property Rights or proprietary
rights by any content or other materials included in the RN Dining Program Web
Pages or the RN Site, unless such content or materials were provided by
Upromise, or (f) any content or materials provided by RN to Upromise.

8.2 Upromise’s Obligations. Upromise will defend and indemnify RN and its
Affiliates (and their respective employees, officers, directors, and
representatives) against any claim or action brought by a third-party, to the
extent arising from or relating to: (a) the operation of the Upromise Site
(excluding for these purposes the operation of the RN Dining Program Web Pages),
(b) Upromise’s operation of the Upromise Service (excluding for these purposes
the operation of the RN Dining Program Web Pages), (c) any negligent act,
omission or misrepresentations by Upromise, its agents or employees, (d) any
breach of its obligations under this Agreement (including, without limitation,
any alleged breach of the warranties contained in this Agreement), (e) the
violation of third-party Intellectual Property Rights or proprietary rights by
any content or other materials included on the Upromise Site, unless such
content or materials were provided by RN, or (f) any content or material
provided by Upromise to RN.

8.3 Indemnification Procedures. In connection with any claim or action described
in this Section, the Party to be indemnified: (a) will give the other Party
prompt written notice of the claim, (b) will cooperate with the indemnifying
Party (at the indemnifying Party’s expense) in connection with the defense and
settlement of the claim, (c) will permit the indemnifying Party to control the
defense and settlement of the claim, provided (i) that the indemnifying party
diligently defends such claim and (ii) that the indemnifying party may not
settle the claim without the prior written consent (which consent will not be
unreasonably withheld or delayed) of the Party to be indemnified, and (d) may,
at its expense, participate in the defense and settlement of the claim.

9. Intellectual Property Rights.

9.1 RN Use of Upromise Marks. RN understands and agrees that all RN marketing
efforts which bear Upromise’s name or any Upromise Marks or which refer to the
Upromise Service (including the Upromise Restaurant Category) are subject to
review and approval by Upromise. Upromise agrees that it will review all such RN
marketing materials in a timely fashion and shall notify RN in writing of the
results of such review within five (5) business days of receipt of such
materials. Upromise agrees that approval of the marketing materials shall not be
unreasonably withheld. Notwithstanding the foregoing, in the event that Upromise
fails to provide such written notice within five (5) business days of receipt by
Upromise, Upromise agrees that such failure shall constitute an approval by
Upromise. Once Upromise approves any RN marketing materials, RN may reuse the RN
marketing materials without need for further submission and approval, unless
otherwise specifically stated in writing by Upromise at the time of the initial
approval or thereafter.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

9.2 Upromise Use of RN Marks. Except to the extent set forth below, Upromise
understands and agrees that all Upromise marketing efforts which bear RN’s name
or any RN Marks or which specifically promote the Upromise Dining Program by RN
are subject to review and approval by RN. RN agrees that it will review all such
Upromise marketing materials in a timely fashion and shall notify Upromise in
writing of the results of such review within five (5) business days of receipt
of such materials. RN agrees that approval of the marketing materials shall not
be unreasonably withheld. Notwithstanding the foregoing, in the event that RN
fails to provide such written notice within five (5) business days of receipt by
RN, RN agrees that such failure shall constitute an approval by RN. Once RN
approves any Upromise marketing materials, Upromise may reuse the Upromise
marketing materials without need for further submission and approval, unless
otherwise specifically stated in writing by RN at the time of the initial
approval or thereafter. In addition to the foregoing and notwithstanding
anything in this Agreement to the contrary, RN agrees that Upromise may reuse
previously approved copy that includes RN’s name or RN Marks or that
specifically promotes the Upromise Dining Program by RN in other Upromise
marketing and/or promotional materials on the Upromise Site and in Upromise
Member emails and direct mail pieces without the need for further submission and
approval. The Parties understand and agree that a promotion will not be deemed
to “specifically promote” the Upromise Dining Program by RN to the extent it
merely lists “restaurants”, including the number of restaurants, as a location
at which Members may earn cash rebates or other cash awards. Upon termination of
this Agreement, neither Party shall produce any new marketing materials that
include the other Party’s name; provided, however, that the Parties may continue
to use and distribute existing printed marketing materials that include the
other Party’s name, any Upromise Mark or RN Marks or which specifically promote
the Upromise Dining Program by RN until the inventory of such marketing
materials is depleted.

9.3 Use Restrictions. Upromise and RN shall not use the other Party’s Marks in a
manner that (a) disparages the other Party or its products or services,
(b) portrays the other Party or its products or services in a false,
competitively adverse or poor light; or (c) diminishes the value of the other
Party’s Marks. If Upromise or RN is not complying with such use restrictions in
the sole discretion of the other Party, Upromise or RN shall promptly comply
with the other Party’s requests as to the use of the other Party’s Marks.

9.4 Improper Uses. Except as contemplated by this Agreement, a Party shall not:
(a) register any domain name which incorporates the other Party’s Marks, unless
otherwise agreed to by that Party (and the Party seeking to register the domain
name hereby agrees to transfer such domain name to the other Party if it
breaches this provision); (b) register any of the other Party’s Marks or any
trademarks or service marks that are confusingly similar to any of that Party’s
Marks, unless otherwise agreed to by the Party that owns the Marks; (c) use the
other Party’s name or Marks as part of its corporate name, (d) modify or alter
the other Party’s Site in any way; or (e) make any representations, either
express or implied, or create an appearance that a visitor to the other Party’s
Site is visiting its site, without the other Party’s prior written approval.

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

10. Confidentiality.

10.1 Protection of Confidential Information. Neither Party will use, disclose or
grant use of the other Party’s Confidential Information except as expressly
authorized by this Agreement. To the extent that disclosure is authorized by
this Agreement, the Party receiving such Confidential Information (the
“receiving Party”) will obtain the prior agreement from any third party to whom
disclosure of Confidential Information is to be made to hold in confidence and
not make use of the Confidential Information of the other Party (the “disclosing
Party”) for any purpose other than those permitted by this Agreement. RN
understands and agrees that the fact that an individual is a Upromise Member
shall be deemed to be Upromise’s Confidential Information and that
notwithstanding any other provision of this Agreement, RN may not use that
information for any purpose other than to carry out its obligations under this
Agreement. Each Party agrees that the Confidential Information of the other
Party will be held in confidence at least to the same extent and the same manner
as each Party protects its own Confidential Information, but each Party agrees
that in no event will less than reasonable care be used to protect the other
Party’s Confidential Information. Each Party will promptly notify the other
Party upon discovery of any unauthorized use or disclosure of the Confidential
Information of the other Party.

10.2 Exceptions. The obligations set forth in this Section do not apply if and
to the extent the receiving Party establishes that: (a) the information
disclosed to the receiving Party was already known to the receiving Party,
without obligation to keep it confidential; (b) the receiving Party received the
information in good faith from a third party lawfully in possession thereof
without obligation to keep such information confidential; (c) the information
was or becomes publicly known other than by a breach of this Agreement; (d) the
information was independently developed by the receiving Party without use of
the disclosing Party’s Confidential Information; or (e) the information is
required to be disclosed by applicable statute or regulation, by judicial or
administrative process or by any other governing authority with appropriate
jurisdiction. In addition to the foregoing: (i) either Party may disclose
Confidential Information to its employees, directors, attorneys, agents and/or
contractors who need to know such information for the purposes of fulfilling
their obligations for or on behalf of such Party; provided, however, that such
persons agree to use such Confidential Information only to the extent required
to fulfill their obligations to the receiving Party; (ii) either Party may
disclose the terms of this Agreement to potential lenders, investors and
acquirers in connection with their due diligence evaluations provided that any
such entity to whom disclosure is to be made is subject to an agreement to hold
such information in confidence and not make use of it for any purpose other than
such evaluations; and (iii) Upromise may use transactional data that it receives
from RN or its designee for purposes relating to the Upromise Service.

10.3 Equitable Relief. The receiving Party acknowledges and agrees that due to
the unique nature of the disclosing Party’s Confidential Information, there can
be no adequate remedy at law for any breach of its obligations hereunder, that
any such breach may allow the receiving Party or third parties to unfairly
compete with the disclosing Party, resulting in irreparable harm to the
disclosing Party, and therefore, that upon any such breach or any threat
thereof, the disclosing Party may be entitled to appropriate equitable relief,
without the requirement of posting a bond, in addition to whatever remedies it
might have at law.

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

11. Term, Termination and Survival.

11.1 Term. The term of this Agreement shall commence on the Effective Date and
continue until December 31, 2010, unless earlier terminated in accordance with
Section 11.2 below (the “Initial Term”). The Parties expect to negotiate and
enter into a new agreement that would replace this agreement prior to the
expiration of the Initial Term. However, in the event the Parties do not enter
into a replacement agreement prior to the expiration of the Initial Term, upon
expiration of the Initial Term, this Agreement will automatically be renewed for
additional one-year terms (each a “Renewal Term” and collectively with the
Initial Term, the “Term”) unless one Party gives the other Party written notice
at least one hundred and twenty (120) days prior to the scheduled expiration of
such Initial Term or Renewal Term that it does not wish to renew this Agreement.
Notwithstanding anything to the contrary set forth in this Agreement, to the
extent the scheduled expiration date of this Agreement is not a Upromise Release
Date, Upromise may upon thirty (30) days prior written notice to RN terminate
this Agreement prior to the expiration of the Term so as to coincide with a
Upromise Release Date; provided, that the termination date shall not be more
than ninety (90) days prior to the scheduled expiration date.

11.2 Termination. Either Party may terminate this Agreement in the event (a) the
other Party materially breaches this Agreement which breach continues after
sixty (60) days of written notice of said breach (which notice shall, in
reasonable detail, specify the nature of the breach) by the non-defaulting Party
to the defaulting Party, (b) the other Party becomes insolvent, makes an
assignment for the benefit of creditors, or files a petition in bankruptcy, in
which event this Agreement may terminate upon written notice or election to
terminate, effective as of the date set forth in such notice, or (c) Upromise
determines, in its sole discretion, to terminate the Loyalty Program in its
entirety, in which event this Agreement will terminate upon ninety (90) days’
prior written notice of the terminating Party.

11.3 Member Notification. In connection with the expiration or any termination
of this Agreement, the Parties agree to cooperate in good faith to ensure that
any disruption or inconvenience to Upromise Members is kept to a minimum. In
particular, the Parties agree that they will jointly agree on timing and content
of any notices sent to Upromise Members. In the event that either Party
terminates this Agreement because of a breach by the other Party, the breaching
Party shall bear all costs of notifying Upromise Members of the termination of
this Agreement. In all other instances, the Parties shall jointly bear the cost
of notifying Upromise Members of termination of this Agreement.

11.4 Marketing Fees. Within thirty (30) days after the expiration or termination
of this Agreement, each Party will pay to the other fifty percent (50%) of all
accrued but unpaid Marketing Fees then in its possession.

11.5 Survival. Section 6 (“Upromise Member Information”), Section 7
(“Representations and Warranties”), 8 (“Indemnification”), 9 (“Intellectual
Property Rights”), 10 (“Confidentiality”), 11.4 (“Marketing Fees”), 11.5
(“Survival”), 12 (“Limitations”), 13 (“Dispute Resolution”), 15 (“General
Provisions”) and the last sentence of Section 9.2 shall survive the termination
or expiration of this Agreement. In addition, the terms of any RN Qualified
Purchase Payments that have been earned through a Qualified Purchase made prior
to the expiration or termination of this Agreement shall survive the termination
or expiration of this Agreement.

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

12. Limitations.

12.1 NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY FOR *** ARISING OUT OF THIS
AGREEMENT (EXCEPT FOR LIABILITIES ARISING OUT OF A BREACH OF, SECTION 10
(CONFIDENTIALITY), WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE,
EVEN IF A PARTY HAS BEEN MADE AWARE OF THE POSSIBILITY OF SUCH DAMAGES.

12.2 ***.

13. Dispute Resolution. The Parties shall follow the following dispute
resolution processes in connection with all disputes, controversies or claims,
whether based on contract, tort, statute, fraud, misrepresentation or any other
legal theory, except as otherwise provided in this Section, arising out or
relating to this Agreement or the breach or alleged breach hereof (collectively,
“Disputes”).

13.1 The Parties will attempt to settle all Disputes through good faith
negotiations. If those attempts fail to resolve the Dispute within forty-five
(45) days of the date of initial demand for negotiation, then the Parties will
attempt in good faith to settle the Dispute by mediation conducted in Boston,
Massachusetts under the commercial mediation rules of the American Arbitration
Association or JAMS/Endispute (the “Approved Body”). Each Party shall bear its
own expenses; the Parties shall equally share the filing and other
administrative fees of the Approved Body and the expenses of the mediator. The
Parties shall be represented at the mediation by representatives having final
settlement authority over the matter in dispute.

13.2 Any Dispute not finally resolved pursuant to this Section shall be
determined and settled by arbitration in Boston, Massachusetts pursuant to the
rules then in effect of the Approved Body chosen by the party submitting such
Dispute, and each party hereby consents to the jurisdiction thereof. Any award
rendered shall be final and conclusive upon the Parties and a judgment thereon
may be entered in a court having competent jurisdiction. The party submitting
such Dispute shall request the Approved Body to (a) appoint an arbitrator who is
knowledgeable in commercial disputes and who will follow substantive rules of
the law; (b) allow for the Parties to request discovery pursuant to the rules
then in effect under the Federal Rules of Civil Procedure for a period not to
exceed sixty (60) days; (c) require the testimony to be transcribed; and
(d) require the award to be accompanied by findings of fact and a statement of
reasons for the decision. The arbitrator shall not have the power to award
damages in excess of the limitations set forth in Section 12.2 hereof, nor shall
he or she have the power to award excluded under Section 12.1 hereof. All costs
and expenses, including any attorney’s fees, of the Parties incurred in any
Dispute shall be borne by the Party that is determined to be liable in respect
of such Dispute; provided, however, that if complete liability is not assessed
against any one Party, the Parties shall share the total costs in proportion to
their respective amounts of liability as determined by the arbitrator. Except
where clearly prevented by the area in Dispute, both Parties agree to continue
performing their respective obligations under this Agreement while the Dispute
is being resolved.

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

13.3 Disputes relating to either infringement, unauthorized use or misuse of a
Party’s Marks, or other intellectual property, a violation of which would cause
that Party irreparable harm for which damages would be inadequate, shall be
exempt from the dispute resolution processes described in this Section to the
extent necessary to seek preliminary injunctive or other judicial relief in a
court of competent jurisdiction.

14. General Provisions.

14.1 EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, UPROMISE HEREBY DISCLAIMS
ANY REPRESENTATIONS OR WARRANTIES REGARDING THE UPROMISE SERVICE (INCLUDING THE
UPROMISE RESTAURANT CATEGORY), THE UPROMISE SITE OR ANY PORTION THEREOF OR
SERVICES RELATED THERETO, INCLUDING (WITHOUT LIMITATION) IMPLIED WARRANTIES OR
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, UPROMISE DOES NOT WARRANT THAT THE
UPROMISE SERVICE (INCLUDING THE UPROMISE RESTAURANT CATEGORY) OR THE UPROMISE
SITE WILL BE UNINTERRUPTED OR ERROR-FREE AND DOES NOT WARRANT AGAINST FAILURE OF
PERFORMANCE DUE TO FAILURE OF COMPUTER HARDWARE OR COMMUNICATION SYSTEMS.

14.2 EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, RN HEREBY DISCLAIMS ANY
REPRESENTATIONS OR WARRANTIES REGARDING THE RN SITE OR ANY PORTION THEREOF OR
SERVICES RELATED THERETO, INCLUDING (WITHOUT LIMITATION) IMPLIED WARRANTIES OR
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, RN DOES NOT WARRANT THAT THE RN SERVICE (INCLUDING THE UPROMISE
DINING PROGRAM BY RN) OR THE RN SITE WILL BE UNINTERRUPTED OR ERROR-FREE AND
DOES NOT WARRANT AGAINST FAILURE OF PERFORMANCE DUE TO FAILURE OF COMPUTER
HARDWARE OR COMMUNICATION SYSTEMS.

14.3 Upromise Site. Except as expressly provided in this Agreement, Upromise
will remain solely responsible for the operation of the Upromise Site. RN
acknowledges that (a) the Upromise Site may be subject to temporary shutdowns
due to causes beyond Upromise’s reasonable control, and (b) subject to the
specific terms of this Agreement, Upromise retains sole right and control over
the programming, content, and conduct of transactions over the Upromise Site. To
the extent there is a conflict between the terms of this Section and the terms
of Exhibit A, the terms of Exhibit A shall govern.

14.4 Reports. Each Party agrees to provide timely, accurate and complete reports
or payments to the other Party, as set forth in Sections 2.2(a)(iv), 2.2(d),
4.2, 4.3, 4.4, 4.5, 4.6, 4.7, 4.13, 4.15, 4.16, 4.17, 5 and 6.3. In the event
that a report needs to be modified and/or an error is discovered, the Parties
will work together in good faith to make required changes to the applicable
report within not more than sixty (60) days. If the modifications are not made
within such period of time, in addition to any other remedies set forth in this
Agreement, the Party requesting the report modification(s) can escalate the
request to the president of the other Party for prompt resolution. If the
modification(s) will require more than sixty (60) days to remedy, then the
Parties will work together in good faith to agree on a date by which all
modification(s) shall be finalized to the satisfaction of both Parties.

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

14.5 Relationship. Neither Upromise nor RN will have any authority to bind the
other by contract or otherwise to make representations as to the policies and
procedures of the other, other than as specifically authorized by this
Agreement. Upromise and RN acknowledge and agree that the relationship arising
from this Agreement does not constitute or create a general agency, joint
venture, partnership, employee relationship or franchise between them and that
each is an independent contractor with respect to the services provided by it
under this Agreement.

14.6 Notices. All written notices required by this Agreement must be delivered
to the addresses set forth above by a means evidenced by a delivery receipt and
will be effective upon receipt. Notwithstanding the foregoing, facsimile receipt
shall not be deemed a delivery receipt for purposes of this Agreement. Notices
to each Party shall be addressed to the attention of its General Counsel.

14.7 Assignment. Neither Party may assign this Agreement, in whole or in part,
without the other Party’s prior written consent (which will not be withheld
unreasonably or delayed), except such consent shall not be required with respect
to assignments to: (a) any Affiliate of the assigning Party; (b) any entity
resulting from any merger, consolidation, or other reorganization involving the
assigning Party, or (c) any individual or entity to which the assigning Party
may transfer all or substantially all of its capital stock or assets related to
the transactions contemplated by this Agreement; provided, that the assignee
agrees in writing to be bound by all the terms and conditions of this Agreement.
Subject to the foregoing, this Agreement will be binding on and enforceable by
the Parties and their respective successors and permitted assigns.

14.8 Commercially Reasonable Delays; Force Majeure. Neither Upromise nor RN will
be liable for, or will be considered to be in breach of or default under this
Agreement on account of, any delay or failure to perform as required by this
Agreement (other than payment obligations) as a result of any causes or
conditions that are beyond such Party’s reasonable control and that such Party
is unable to overcome through the exercise of commercially reasonable diligence.
If any force majeure event occurs, the affected Party will give prompt written
notice to the other Party and will use commercially reasonable efforts to
minimize the impact of the event.

14.9 Consents; Waiver. The failure of a Party hereto at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same unless the same is waived in writing. No
waiver by a Party of any condition or breach of any term, covenant,
representation or warranty contained in this Agreement shall be effective unless
in writing, and no waiver of any one or more instances shall be deemed to be a
further or continuing waiver of any such condition or breach in other instances
or a waiver of any other condition or breach of any other term, covenant,
representation or warranty.

14.10 Entire Agreement. This Agreement together with the attached Exhibits,
(a) constitutes the entire agreement between the Parties with respect to the
subject matter hereof and supersedes any previous or contemporaneous oral or
written agreements regarding such subject matter, and (b) may be amended or
modified only by a written instrument signed by a duly authorized agent of each
Party.

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

14.11 Severability. If any provision of this Agreement is held to be invalid,
such invalidity shall not affect the remaining provisions.

14.12 Choice of Law; Venue. This Agreement shall be interpreted and enforced in
all respects in accordance with the laws of the Commonwealth of Massachusetts,
without reference to its choice of law rules.

14.13 Counterparts. This Agreement shall be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

14.14 Recitals. The recitals set forth above are incorporated herein and are
acknowledged by the Parties to be true and correct and are made a part hereof.

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Agreement as of the Effective Date.

 

UPROMISE, INC.     REWARDS NETWORK ESTABLISHMENT
SERVICES INC. By:   /s/ David Coppins     By:   /s/ Ronald L. Blake Name:      
David Coppins     Name:       Ronald L. Blake Title:   SVP, OLM & Partner Mgmt  
  Title:   President & CEO Corporate Address:     Corporate Address: 95 Wells
Avenue, Suite 160,
Newton, Massachusetts, 02459     Two North Riverside Plaza, Suite 950
Chicago, Illinois 60606

 

33